               Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 1 of 6



S. Joseph Darrah, WSB # 6-2786
Darrah Law Office, P.C.
254 East 2nd Street
Powell, WY 82435
(307)754-2254
(307)754-5656
joey@darrahlaw.com
Attorney for Plaintiff


                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF WYOMING

THE BYRON TOWN COUNCIL, in its
official capacity as the governing body by
and behalf of the TOWN OF BYRON, a
Wyoming Municipal Corporation;                      Docket No. 20-CV-50-SWS

            Plaintiff,

-vs-

ALEX J. CAMPOS,

      Defendant.
________________________________________________________________________

               PLAINTIFF’S ANSWER TO COUNTERCLAIM
________________________________________________________________________

           COMES NOW, Plaintiff, by and through S. Joseph Darrah, and files its Answer to

Defendant’s Counterclaim as follows:

1.         Plaintiff admits the allegations contained in paragraphs 1 and 15 of the Counterclaim.

2.         Plaintiff denies the allegations contained in paragraphs 4-7, 9, 14, 17, 18, 20, 21, 22,

           24, 25, 27, 28, 30 and 31.

3.         As to paragraph 3 of the Counterclaim, the Old School Building is located at 30 E.

           Main and the Home Economics Cottage is located at a different location at 47 S.

           Center Street. Therefore, that portion of the allegation is denied.

                                              Page 1 of 6
       Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 2 of 6




4.   As to paragraph 3, the Town did agree to accept the Old School Building and Home

     Economics Cottage as separate parcels.

5.   As to footnote 1 in the Counterclaim, Plaintiff admits that Pam Hopkinson is very

     knowledgeable about the events. Pam Hopikinson was appointed as chairman of a

     community committee in considering uses for the school building. Ms. Hopkinson

     is the CURRENT Mayor, but was not the Mayor at the time of the sale. The

     remainder of the allegations contained in the footnote are denied.

6.   As to paragraph 8, Plaintiff is without information sufficient to form a belief as to the

     truth of the allegations contained therein and deny the same for that reason. In that

     regard, Plaintiff affirmatively states that the legal requirements and conditions

     precedent to any alleged improvements as part of the application for special use

     permit for the Home Economics Cottage to a rental, the Town required proper permits

     prior to performing any construction of improvements. The official minutes for the

     Town Council meeting of May 8, 2012 were read and signed by all councilmen and

     the Mayor referencing such requirements. Defendant failed to meet those conditions.

7.   The allegations contained in paragraph 10 are confusing and unintelligible and

     therefore denied.

8.   As to paragraph 11, the allegations are unintelligible and argumentative and are

     denied for that reason. Any reference to the Recreation Department of the Old School

     Building are not related to Plaintiff’s claim and Plaintiff is immune from suit for any

     matter related thereto.

                                       Page 2 of 6
           Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 3 of 6




9.    The allegations contained in footnote 2 are denied.

10.   The allegations in paragraph 13 are unintelligible and therefore denied. Plaintiff

      further affirmatively states that it has never demanded return of the Home Economics

      Building or that Defendant vacate the premises of the Home Economics Building.

      Instead, Defendant has only attempted to renegotiate the Lease to make it a legally

      enforceable document.

11.   As to footnote 3, the Complaint was filed under the approval of the Town Council as

      the vote to file a suit for declaratory judgment was unanimous by the Town Council.

      Therefore, that portion of the allegation contained in the footnote is denied.

12.   To the extent not expressly admitted herein, Plaintiff denies any remaining allegations

      contained in the Counterclaim.

                                  Affirmative Defenses

      a.      Defendant fails to state a claim.

      b.      Plaintiff is immune from Suit.

      c.      Defendant has failed in whole or in part to follow the procedures and

              provisions of the Wyoming Governmental Claims Act.

      d.      The Lease Agreement is illegal.

      e.      The Lease Agreement is for 99 years, well beyond the term of the then current

              administration of the Byron Town Council when the Mayor Pro Tem executed

              it without authority. Such a Lease Agreement allegedly binding future


                                        Page 3 of 6
     Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 4 of 6




        administrations of the Byron Town Council without definable benefit or fair

        terms is invalid ab inito.

f.      The Lease Agreement was not authorized or approved by the Governing Body

        of the Town of Byron.

g.      The Mayor Pro Tem was not authorized to execute the subject matter Lease

        Agreement.

h.      The Wyoming Constitution forbids the gifting of real property from the Town

        of Byron to an individual and therefore the Lease Agreement is illegal.

i.      Wyoming law requires any real property to be sold by a municipality to be

        appraised and advertised for sale announcing a public auction and sealed bids.

        The subject property was not sold or transferred as required by Wyoming law

        and therefore the subject Lease Agreement was void ab initio.

j.      The Town Council and the Town Ordinances required Defendant to apply for

        and be approved for permits for any construction, improvements or repairs on

        the subject matter building as a condition precedent to completing the same.

        Defendant failed to apply for or to be approved for any such permits, and

        therefore such improvements were illegal and unknown to the Plaintiff.

k.      The Town Council indicated that the Lease Agreement needed to be modified

        before the Town of Byron would execute the same. Said Lease was not

        modified before the Mayor Pro Tem signed the same without authority.


                                     Page 4 of 6
           Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 5 of 6




      l.      Defendant assumed the risk of making any alleged repairs.

      m.      This Court does not have subject matter jurisdiction to hear this case.

      n.      The claims stated by Defendant violate the Statute of Frauds.

      o.      The claims made by Defendant violate the parole evidence rule.

      p.      Defendant comes to this Court with unclean hands.

      q.      Defendant’s claims may fail in whole or in part based upon the applicable

              statute of limitations.

      r.      Defendant’s claims fail on account of the doctrine of impossibility.

      s.      Plaintiff is entitled to file suit for declaratory judgment, and as such, Plaintiff

              cannot be held to have inversely condemned the subject property.

      t.      Plaintiff has not evicted or threatened Defendant.

      WHEREFORE, Plaintiff demands that Defendant’s claims be dismissed with

prejudice.

      DATED this 14th day of April, 2020.


                                                   /s/ S. Joseph Darrah
                                                   S. Joseph Darrah, WSB# 6-2786
                                                   Darrah Law Office, P.C.
                                                   254 East 2nd Street
                                                   Powell, WY 82435
                                                   (307)754-2254
                                                   (307)754-5656
                                                   joey@darrahlaw.com
                                                   Attorney for Plaintiff




                                         Page 5 of 6
         Case 2:20-cv-00050-SWS Document 8 Filed 04/14/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

      I, S. Joseph Darrah, hereby certify that on the 14th day of April, 2020, the foregoing
was served on all parties involved in this matter as follows:

Bruce S. Asay                                 [ x ] EM/ECF/Electronic Filing
Associated Legal Group, LLC                   [ ] U.S. Mail
1812 Pebrican Avenue                          [ ] Fax:
Cheyenne, WY 82001                            [ ] E-mail
basay@associatedlegal.com




                                                 /s/ S. Joseph Darrah
                                                 DARRAH LAW OFFICE, P.C.




                                        Page 6 of 6
